DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/11/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claim 1, lines 9-10, “a lateral rod provided on either side of the center rod to directly connect neighboring ones of the connection plates,” is recited. In the remarks filed 10/11/2021, applicant claims that this recitation is supported by Para. [0023] of the specification and Figs. 7-9. Upon review of the cited disclosure, it is clear that there is no recitation of a direct connection between the rod and the plates anywhere in the disclosure. The specification does not refer to a direct connection, and the pin configuration shown in Figs. 7-9 shows quite the opposite, as the connection shown here is indirect. Because the disclosure failed to disclose this limitation prior to this amendment, the recitation of a direct connection is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, line 2, “the lateral rods” is recited. This statement lacks antecedent basis, rendering the scope of the claim indefinite. It is unclear whether applicant intended to refer to 
	Claims 10 and 11 require that the lateral rods are attached to connection plates using pin members, which would mean that the rod and the plate are indirectly connected. Claim 1, however, contradicts this in reciting that the lateral rod is directly connected to the connection plates. It is not possible for both to be true. For the purposes of examination, the office will interpret the connection to be direct, as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20020019633 A1) in view of Abdou (US 20050288669 A1).
Ray teaches a spinal fusion implant (see Fig. 7) which keeps relative positions of neighboring vertebral bodies to fall within a predetermined range, comprising: 
Screws (702 and 704) configured to be connected to vertebral bodies; 
at least two connection plates (700) in each of which guide holes (706 and 708), into which the screws are inserted from a back side surface toward a belly side surface, are formed at both end portions (see Fig. 2, which shows 4 hooks, nothing that this configuration may apply to other embodiments with an alternative attachment site design, see Para. [0050]); 
a center rod (166) which connects neighboring ones of the connection plates which are configured to be fixed to the vertebral bodies by the screws (note that this rod may apply to other embodiments, see Para. [0050]); and 
wherein each of the connection plates has, on the belly side surface, protrusions which are configured to be fitted into concave portions of intervertebral joints (see protrusions on the edges of plate 700), wherein a center hole into which the center rod is slidably inserted is formed in side surfaces of each of the connection plates so that a center of the center hole is on a back side of an imaginary line which connects middle claim 1),

    PNG
    media_image1.png
    537
    536
    media_image1.png
    Greyscale

wherein, the center hole is positioned at a center of an imaginary circle which is assumed from the contour lines (see labelled diagram of Fig. 7 above) (claim 2),
wherein, the center rod is curved based on data of a row of vertebrae in an upright position (note that the rod is curved due to its cylindrical cross section, further noting that the data is not specified by the claim) (claim 3),
wherein, 3Application No. 16/620,138Docket No.: 07700-128001After Final Office Action of August 10, 2021the center rod is curved along an imaginary curve which is formed by connecting centers of imaginary circles assumed from the contour lines, in a direction in which the vertebrae are lined up on (note that the rod is curved due to its cylindrical cross section, further noting that the data is not specified by the claim) (claim 4),
claim 5),
wherein, a number of the connection plates is three or more and the connection plates are lined up in series (see Fig. 2, which shows 4 hooks, nothing that this configuration may apply to other embodiments with an alternative attachment site design, see Para. [0050]) (claim 9).
However fails to teach a lateral rod provided on either side of the center rod to directly connect neighboring ones of the connection plates (claim 1), and wherein at least two of the connection plates are connected with one another by the lateral rods (claim 9).
Abdou teaches a spinal fusion implant (see Fig. 1) with a connection plate curved along arc-shaped contour lines (comprising 105 and 110, see labelled diagram of Fig. 2 below) and outer lateral rods (115) configured to stabilize the spine, wherein the lateral rods are directly connected to the connection plate via rod holders (110) of the connection plate.

    PNG
    media_image2.png
    472
    481
    media_image2.png
    Greyscale

claim 1), and such that the lateral rods connect the multiple plates disclosed by Ray (claim 9) as this would allow for additional stability as the presence of the lateral rods would provide additional resistance to torsion during movement by the patient.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20020019633 A1) in view of Abdou (US 20050288669 A1) as applied to claim 1 above, and further in view of Faulhaber (US 9763705 B2).
Ray and Abdou fails to teach is the center rod being made of a resin material or a carbon fiber material (claim 6), wherein, the screws, the connection plates, and the center rod are made of a resin material or a carbon fiber material (claim 7), wherein the lateral rod is made of a resin material or a carbon fiber material (claim 8).
Faulhaber teaches a spinal fusion implant (see Fig. 8B), comprising a center rod (434), connection plates (420 and 422), fixation screws (470) and lateral rods (536), wherein all of the components are made of a resin material (see Col. 3, ll. 57-67, noting that polycarbonate is a type of resin).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify spinal fusion implant of Ray such that the connection plates (claim 7), center rod (claims 6 and 7), and fixation screws (claim 7), and lateral rods (claim 8) to be resin as taught by Faulhaber, because this material is well known in the art for use in spinal stabilization devices (see Col. 3, ll. 57-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773